STATE OF LOUISIANA

                COURT OF APPEAL, FIRST CIRCUIT

STATE      OF   LOUISIANA                                                      NO.    2022    KW    0368

VERSUS


GEORGE      WRIGHT                                                                    JULY    5,    2022




In   Re:         George       Wright,       applying        for    supervisory             writs,     19th
                 Judicial       District      Court,        Parish       of    East    Baton        Rouge,

                 No.    08- 14- 0118.




BEFORE:          McCLENDON,        WELCH,    AND     HESTER,       JJ.


         WRIT    DENIED       AS   MOOT.     The         record    of    the    East       Baton     Rouge
Parish      Clerk       of     Court     shows      that     on     February         22,     2022,     the
district        court     denied       relator'    s "    Motion    for       Production       of    Grand

Jury Testimony."

                                                   PMC
                                                   JEW

                                                   CHH




COURT      OF   APPEAL,       FIRST    CIRCUIT




     r
         DEPUTY    CLERK      OF   COURT
                 FOR    THE   COURT